           CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


                                                       Case No. 0:20-CV-02049-MJD-TNL
    Minnesota Voters Alliance, Ronald Moey,
    Marissa Skaja, Charles R. Halverson, and
    Blair L. Johnson,

                                                    REPLY MEMORANDUM OF LAW IN
                           Plaintiffs,                 SUPPORT OF PLAINTIFFS’
    vs.                                                MOTION FOR TEMPORARY
                                                         RESTRAINING ORDER
    City of Minneapolis,

                           Defendant.



          Minnesota Voters Alliance, inclusive of all plaintiffs, file this reply memorandum

focusing on arguments raised in the Minneapolis response memorandum.1

                                         ARGUMENT

I.        The Center for Tech and Civic Life is distributing $250,000,000 to cities and
          counties to privately fund federal elections—Minneapolis is one of them.

          The Center for Tech and Civic Life (CTCL) is in the process of distributing

$250,000,000 to cities and counties to privately fund federal elections. Kaardal Decl. Ex. B.

CTCL started and continued its nationwide funding of counties and cities in April of 2020.

The current situation with CTCL funding is:

          1. Injection of private funding into county and municipal elections circumvents State

             and Federal appropriation processes, violates protocols in HAVA state



1Due to the word limitations, in some instances, the Minnesota Voters Alliance relies on its
opening memorandum as its reply to the Minneapolis response memorandum.

                                                1
         CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 2 of 13




             implementation plans, and results in inaccurate reporting under HAVA 254(a)(5);

        2. HAVA (Help America Vote Act) , CARES Act (Coronavirus Aid, Relief, and

             Economic Security Act), and state appropriations for local elections in Michigan,

             Wisconsin, Pennsylvania and Minnesota remain sufficient for the 2020 election

             cycle, rendering CTCL funding unnecessary (Minnesota, after the primary, has an

             estimated $7,980,488 of CARES funds left to disburse);

        3. When evaluated in context of the 2016 presidential election, CTCL grant funding

             patterns demonstrate partisanship in grant funding awards.

Kaardal Decl., Exhibit A (Stillwater Technical Solutions report Oct. 9, 2020) at 5-8 and

Attachment A. Nonetheless, the City of Minneapolis has applied for and agreed to accept

$2,297,342 from CTCL for federal election purposes. Wachlarowicz Decl., Exs. 4, 5, 6.

II.     The Minnesota Voters Alliance has Article III standing based on their possible
        theories of harm.

        The Minneapolis memorandum at pages 9 through 24 focuses on Minnesota Voters

Alliance’s standing to bring their claims. Minnesota Voters Alliance agrees with Minneapolis

that Article III standing is required, but disagree that Article III standing does not exist in

this case.

        To be sure, federal courts enforce a three-part test for Article III standing: that is the

plaintiff “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,

Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). The Supreme Court has long recognized that a

person's right to vote is “individual and personal in nature.” Gill v. Whitford, 138 S.Ct. 1916,

1929 (U.S. 2018), quoting, Reynolds v. Sims, 377 U.S. 533, 561 (1964). Thus, “voters who allege


                                                 2
        CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 3 of 13




facts showing disadvantage to themselves as individuals have standing to sue” to remedy that

disadvantage. Gill, 138 S.Ct. at 1929, quoting Baker, 369 U.S. 186, 206 (1962).

       Importantly, the Supreme Court in 2018 expressed an openness to standing based on

other “possible theories of harm.” Gill, 138 S.Ct. at 1931. Minnesota Voters Alliance is

presenting several other possible theories of harm in this case. Minnesota Voter Alliance’s

theories of harm do not rely on the speculative nature of third parties (e.g., voter fraud or

vote dilution), but rely on the City of Minneapolis accepting the private financing of its

federal elections and the Court acknowledging standing based on a “possible theory of

harm” to Minnesota Voters Alliance if their legal claims are held to be correct by the Court.

The Minneapolis memorandum fails to persuasively argument against these “possible

theories of harm.”

       As a preliminary matter, the favorable decision sought in this motion is to stop the

private financing of the City of Minneapolis’s federal election, not to invalidate the

Presidential and Congressional election process in Minnesota. The Louisiana Attorney

General on October 2, 2020, initiated similar litigation in Louisiana state court to stop

private funding of federal elections there—presumably to stop the invalidation of

Presidential and Congressional elections there. Kaardal Decl., Ex. C.

       First, for standing purposes, absent an injunction, the private financing of federal

elections, as a violation of the Elections Clause invalidates the federal elections, causing

injury to Minnesota Voters Alliance because it won’t have representation in Congress and in

the Electoral College. In other words, when the City of Minneapolis violates the Elections

Clause by accepting private financing, it invalidates the election under the Elections Clause;



                                                3
        CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 4 of 13




the City of Minneapolis thereby deprives the Minnesota Voters Alliance of representation in

Congress and in the Electoral College, as opposed to other states who will still be

represented in Congress and in the Electoral College.

       The U.S. Supreme Court in 2002 split on the meaning of “election” under the

Minnesota Constitution. Republican Party of Minnesota v. White, 536 U.S. 765, 805 (2002)

(dissenting opinion) (Ginsburg, J.) (“I do not agree with this unilocular, ‘an election is an

election,’ approach). Here, similarly, the federal courts are called to interpret what an

“election” is, but this time under the Elections Clause, when a local subdivision of a

government accepts millions of dollars for purposes of a federal election.

       The injury of Minnesota Voters Alliance’s lack of representation in Congress and in

the Electoral College is fairly traceable to the City of Minneapolis’s conduct in accepting the

private federal election grant, not speculative, and can be redressed by a favorable decision.

See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (listing elements for

standing). The Minnesota Voters Alliance’s injury is distinguishable from the general public

because other states whose counties and cities do not accept CTCL private federal election

grants will still have representation in Congress and in the Electoral College.

       Second, voter standing regarding federal elections exists when the government favors

demographic groups the same way it does when the government disfavors demographic

groups. The court in Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del. Ch. 2015)

summarized this way, “[p]arity of reasoning suggests that a government can violate the

[Delaware] Elections Clause if it skews the outcome of an election by encouraging and

facilitating voting by favored demographic groups.” In a similar way, CTCL’s private federal



                                                4
           CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 5 of 13




election grants cause the government to violate neutrality which injures the Minnesota

Voters Alliance even by the appearance of the impropriety of a core public responsibility as

it relates to the credibility and integrity of election outcomes when private moneys are

injected into the election process as CTCL has. In other words, the injury is caused by the

grant’s attempt to promote or exceed the historical voting of progressive demographic

groups within the City of Minneapolis.

          The U.S. Constitution, Article I’s Elections Clause and Article VI’s Supremacy Clause

preempts CTCL’s private federal elections grant to local governments. The Elections Clause

states:

                 Time, place, and manner of holding. The Times, Places and Manner of
                 holding Elections for Senators and Representatives, shall be prescribed in each
                 State by the Legislature thereof; but the Congress may at any time by Law make
                 or alter such Regulations, except as to the Places of chusing [sic] Senators.

U.S. Constitution, Art. I, sec. 4, cl. 1. The Clause grants to the States “broad power” to

prescribe the procedural mechanisms for holding congressional elections, e.g., Tashjian v.

Republican Party of Conn., 479 U.S. 208, 217 (1986) but does not authorize them to dictate

electoral outcomes, to favor or disfavor a class of candidates, or to evade important

constitutional restraints, U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 833-43 (1995)

          Third, the Minnesota Voters Alliance also has standing because the private federal

election grants tortiously interfere with their Election Clause rights to fair, equal, and

uniform elections. C.f. Gill, 138 S.Ct. at 1931. As the supreme law of the land, the

Constitution forms the basis of an important social contract between the citizenry and their

government. Here, the government promises to execute its trust faithfully, leaving to the

people the right to rebel in case the government breaks the terms of the contract, or, in


                                                5
         CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 6 of 13




other words, violates the constitution. While the Constitution establishes an open-ended

association and transforms its parties in relation to that association, elements of obligations

between the parties exist. This is the social contract of the Election Clause with the people

as third-party beneficiaries.

       Tortious interference with prospective contractual relations involves a showing that

the defendant “intentionally and improperly interfere[d] with another's prospective

contractual relation” and requires that the defendant (1) induced or otherwise caused a third

person not to enter into or continue the prospective relation, or (2) prevented the other

from acquiring or continuing the prospective relation. United Wild Rice, Inc. v. Nelson, 313

N.W.2d 628, 633 (Minn.1982) (quoting Restatement (Second) of Torts § 766B (1979)). As to

third party beneficiaries, a person is an intended beneficiary if (1) the beneficiary's right to

performance reflects the intent of the parties to the contract; and (2) performance of the

contract “satisf[ies] an obligation of the promisee to pay money to the beneficiary [the duty

owed test]; or ... the circumstances indicate that the promisee intends to give the beneficiary

the benefit of the promised performance [intent-to-benefit test].” Id. (quoting Restatement

(Second) of Contracts § 302 (1979)). As Hickman summarizes, “if recognition of third-party

rights is ‘appropriate’ and either the duty owed test or the intent to benefit test is met, the

third party can recover as an ‘intended beneficiary.’ ” Id. at 369–70 (quoting Restatement

(Second) of Contracts § 302 (1979)).

       Minnesota Voters Alliance is a third party beneficiary of Minneapolis conducting

federal elections because, by those elections, Minnesota Voters Alliance will be represented

in Congress and in the Electoral College. Minneapolis and CTCL knew of the Minnesota



                                                 6
        CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 7 of 13




Voters Alliance’s third party beneficiary rights, arising from legal and contractual

relationships between the federal government and the state, to fair, equal and uniform

elections. Minnesota Voters Alliance claims that private federal election grants are not

allowed under federal law. If so, CTCL’s private federal election grant to the City of

Minneapolis tortiously interferes with the Minnesota Voters Alliance’s third party beneficiary

rights to fair, equal, and uniform elections—and to representation in Congress and in the

Electoral College.

II.    Minnesota Voters Alliance has satisfied the legal requirement of probability of
       success on the merits for a temporary restraining order to issue.

       The Minneapolis memorandum at pages 24 through 43 focuses on Minnesota Voters

Alliance’s failure to satisfy the legal requirements for preliminary injunctive relief. Minnesota

Voters Alliance disagrees with Minneapolis that it has not met the legal standard for granting

the temporary restraining order. In this reply memorandum, the focus is on probability of

success on the merits.

       First, federal law preempts private federal election grants to counties and cities.

There is no legal authority under the Elections Clause nor 52 U.S.C. § 20901 for local

governments to accept and use private federal election grants. Counties and cities, as

political subdivisions of States, have no power to have federal election policies under the

Elections Clause. U.S. Const., art. I, § 4, cl. 1. The Election Clause’s phrase “manner of

holding elections” for Senators and Representatives “refers to the entire electoral process,

from the first step of registering to the last step of promulgating honest returns.” U.S. v.

Manning, 215 F. Supp. 272, 284 (W.D. La. 1963). The Supreme Court has stated that the

Elections Clause has two functions: “Upon the States it imposes the duty (‘shall be


                                                7
          CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 8 of 13




prescribed’) to prescribe the time, place, and manner of electing Representatives and

Senators; upon Congress it confers the power to alter those regulations or supplant them

altogether.” Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1, 8-9 (2013). The

Supreme Court has held that the Elections Clause invests the state with power over

Congressional elections subject to Congressional control. Inter Tribal Council of Arizona, Inc.,

570 U.S. at 9. So, the States have “no power qua sovereigns” regarding federal elections;

whatever powers the States have regarding federal elections is because Congress allows it.

Fish v. Kobach, 840 F.3d 710, 731–32 (10th Cir. 2016). Nor does the Constitution impose on

the United States the costs incurred by Congress’s alterations of federal elections,

traditionally borne by the States. Voting Rights Coalition v. Wilson, 60 F.3d 1411, 1416 (9th Cir.

1995).

         To be sure, Governors and independent redistricting committees, established under

state law, have been found constitutionally permissible under the Elections Clause. Smiley v.

Holm, 285 U.S. 355 (1932); Arizona State Legislature v. Arizona Independent Redistricting Com’n,

576 U.S. 787 (2015). But, in contrast, counties and cities which are political subdivisions of

the state have never been held to be sovereigns for federal election policies.

         Second, under the Elections Clause, the States and their political subdivisions

(counties and cities) cannot dictate federal election outcomes; instead, fair and uniform

federal elections are required. From the time of the Elections Clause, the States were to

prescribe the “time, place and manner” of U.S. House of Representatives elections subject to

Congressional enactments. After 1913, the year the Seventeenth Amendment was enacted,

states elected their U.S. Senators instead of the state legislatures appointing U.S. Senators.



                                                 8
           CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 9 of 13




After 1913, the States were required to prescribe the “time, place and manner” of elections

of U.S. Senators as they had been doing for Representatives of the U.S. House—again

subject to Congressional enactments.

          Under the Elections Clause, the States and their political subdivisions (counties and

cities) cannot favor or disfavor candidates. The Supreme Court in U.S. Term Limits, Inc. v.

Thornton, 514 U.S. 779, (1995), held unconstitutional an Arkansas law that prohibited the

candidacy of an otherwise eligible Congressional candidate if he or she had already served

three terms in the House of Representatives or two terms in the Senate. The Supreme Court

held that the ballot restriction was an indirect attempt to impose term limits on

congressional incumbents that violated the Qualifications Clauses in Article I of the

Constitution rather than a permissible exercise of the State's power to regulate the “Times,

Places and Manner of holding Elections for Senators and Representatives” within the

meaning of Article I, § 4, cl. 1. Similarly, the Supreme Court held unconstitutional an

initiative amending the Missouri Constitution to require that any failure of United States

Senators or Representatives, or nonincumbent candidates for those offices, to support term

limit provisions be noted on federal election ballots. Cook v. Gralike, 531 U.S. 510, 511

(2001).

          The States and their political subdivisions (counties and cities) under the Elections

Clause also cannot favor a demographic group. A government favoring a demographic

group, similar to the government disfavoring a demographic group, skews election

outcomes. “Parity of reasoning suggests that a government can violate the [Delaware]

Elections Clause if it skews the outcome of an election by encouraging and facilitating voting



                                                  9
        CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 10 of 13




by favored demographic groups.” Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del

Ch. 2015).

       Red Clay Consol. Sch. Dist. reveals the dangers of a government scheme to target get-

out-to-vote efforts on a favored demographic group. The school district wanted its

referendum to pass; so, it targeted parents of school children and adult students for a get-

out-to-vote campaign. In the Young decision, the court identified the school district’s scheme

to get-out-the-vote of the parents and adult students as also violating election law. The

court held that the school district’s improper influence upon a demographic group interfered

with the “full, fair, and free expression of the popular will….” Id. The court stated that the

government favoring a demographic group caused equivalent injury to a voter as the

government disfavoring a demographic group. Id.

       Under the Elections Clause, States and their political subdivisions are not to

circumvent constitutional or other federal legal restrictions—which includes the Elections

Clause and federal statutes on federal elections.

       Third, Elections Clause preemption is not subject to the Plain Statement Rule. The

Plain Statement Rule requires that, when Congress intends to preempt state law, “it must

make its intention to do so ‘unmistakably clear in the language of the statute.’ ” Gregory, 501

U.S. 452, 460 (1991) (quoting Will v. Mich. Dep't of State Police, 491 U.S. 58, 65 (1989)).

However, because Congress's regulation of federal elections displaces state regulations, and

because the states have no power as sovereigns to regulate such elections, the plain

statement rule, as a creature of the presumption against preemption, has no work to do in

the Elections Clause setting; it is unnecessary to prevent inadvertent or ill-considered



                                                10
        CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 11 of 13




preemption from altering the traditional state-federal balance. Fish v. Kobach, 840 F.3d 710,

731–32 (10th Cir. 2016), citing Inter Tribal, 133 S.Ct. at 2257 & n.6.

       Importantly, recognizing the uniqueness of the Election Clause, the Ninth and Tenth

Circuits apply a canon of statutory interpretation considering “the relevant congressional and

state laws as part of a single statutory scheme but treating the congressional enactment as

enacted later and thus superseding any conflicting state provision.” Fish v. Kobach, 840 F.3d

710, 726 (10th Cir. 2016), citing Gonzalez v. Arizona, 677 F.3d 383, 394 (C.A.9 (Ariz.), 2012).

       Fourth, Title 52 of the United States Code (52 U.S.C.), entitled "Voting and

Elections", is a codification of the "general and permanent" voting and election laws of

the United States federal government. Subtitle I covers “Voting Rights.” 52 U.S.C. §§

10101 – 10702). Subtitle II covers “Voting Assistance and Election Administration.” 52

U.S.C. §§ 20101 – 21145. Subtitle III covers “Federal Campaign Finance” 52 U.S.C. §§

30101 – 30146. 52 U.S.C. § 21141 defines “State:”

       In this chapter, the term “State” includes the District of Columbia, the
       Commonwealth of Puerto Rico, Guam, American Samoa, and the
       United States Virgin Islands.

Counties and cities are not states. Consistent with the Elections Clause, Title 52 imposes

federal legal requirements on the States and their political subdivisions regarding federal

elections.

       52 U.S.C. § 20901, titled “Payments to States for activities to improve administration

of elections,” establishes an exclusive prerogative for the federal government to grant funds

to states to improve administration of federal elections: 52 U.S.C. § 20901 requires the States

to use federal moneys to implement federal policy regarding federal elections:



                                                 11
        CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 12 of 13




       (b)USE OF PAYMENT
       (1)IN GENERAL A State shall use the funds provided under a payment made under
       this section to carry out one or more of the following activities: (A) Complying with
       the requirements under subchapter III. (B) Improving the administration of elections
       for Federal office…
       (c)USE OF FUNDS TO BE CONSISTENT WITH OTHER LAWS AND REQUIREMENTS In
       order to receive a payment under the program under this section, the State shall
       provide the Administrator with certifications that—(1) the State will use the funds
       provided under the payment in a manner that is consistent with each of the laws
       described in section 21145 of this title, as such laws relate to the provisions of this
       chapter; and (2) the proposed uses of the funds are not inconsistent with the
       requirements of subchapter III.

Thus, federal election moneys are distributed to the States under the federal policy

limitations of 52 U.S.C. § 20901. The States then determine how much of the money is

distributed locally.

       On December 20, 2019, prior to the COVID-19 pandemic, the federal Consolidated

Appropriations Act of 2020 was signed into law. Public Law No: 116-94 (Dec. 20, 2019).

The Act included $425 million in new Help America Vote Act (HAVA) funds, made

available to states to improve the administration of elections for Federal Office, including to

enhance technology and make election security improvements. On March 27, 2020, in

response to the COVID-19 pandemic, the federal Coronavirus Aid, Relief, and Economic

Security Act (CARES Act) was signed into law. Public Law No. 116-136 (Mar. 27, 2020).

The Act included $400 million in new Help America Vote Act (HAVA) emergency funds,

made available to states to prevent, prepare for, and respond to the coronavirus for the 2020

federal election cycle. The States, consistent with 52 U.S.C. § 20901, distributed most of the

federal moneys to the counties and cities for federal election purposes. The counties and

cities are bound by the federal policy limitations of 52 U.S.C. § 20901.

       There is no legal authority under the Elections Clause nor 52 U.S.C. § 20901 for


                                              12
        CASE 0:20-cv-02049-MJD-TNL Doc. 20 Filed 10/12/20 Page 13 of 13




counties and cities, which are political subdivisions of the States, to accept and use private

federal election grants. The Elections Clause does not authorize the political subdivisions of

the State to have federal election policies. 52 U.S.C. § 20901 authorizes federal payments to

States for the purpose of improving election administration. The states, in turn, distribute

money to the counties and cities as their respective political subdivisions. 52 U.S.C. § 20901

does not authorize private federal election grants to counties and cities. Private federal

election grants to counties are legally unauthorized.


 Dated: October 12, 2020.                         /s/Erick G. Kaardal
                                                 Erick G. Kaardal, 229647
                                                 Special Counsel for Amistad Project of the
                                                 Thomas More Society
                                                 Mohrman, Kaardal & Erickson, P.A.
                                                 150 South Fifth Street, Suite 3100
                                                 Minneapolis Minnesota 55402
                                                 Telephone: (612) 341-1074
                                                 Facsimile: (612) 341-1076
                                                 Email: kaardal@mklaw.com
                                                 Attorneys for Plaintiffs




                                               13
